UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4586
PAMELA SUE BLIZZARD,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
               Charles H. Haden II, District Judge.
                            (CR-98-121)

                      Submitted: April 9, 2004

                       Decided: May 5, 2004

 Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Shawn D. Bayliss, BAYLISS LAW OFFICES, Hurricane, West Vir-
ginia, for Appellant. Kasey Warner, United States Attorney, Michael
H. Spencer, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. BLIZZARD
                              OPINION

PER CURIAM:

   Pamela Sue Blizzard appeals her eighteen-month sentence imposed
after the district court revoked her supervised release. Blizzard asserts
that the district court did not provide adequate notice of its intent to
sentence her above the recommended guideline range and that it
should have compelled disclosure of evidence from a federal investi-
gation of the halfway house where she was staying. We affirm.

   Blizzard contends the district court was required to give her notice
of its intention to depart from the recommended guideline range con-
tained in U.S. Sentencing Guidelines Manual § 7B1.4 (2002) and the
grounds upon which such departure was based. We conclude, how-
ever, that no such notice is required because "Chapter 7’s policy state-
ments are now and have always been non-binding, advisory guides to
district courts in supervised release revocation proceedings." United
States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995).

   Blizzard’s second argument is that under Brady v. Maryland, 373
U.S. 83 (1963), the Government was obliged to provide her with
information concerning an investigation into criminal conduct at the
halfway house in which she lived. Brady requires the prosecutor to
disclose material, favorable evidence to the defendant. According to
Blizzard, information about the criminal investigation was material
and favorable to her because it would have discredited the employees
at the halfway house. However, because Blizzard admitted she used
cocaine while residing at the halfway house, no employees of the
halfway house testified against her. Accordingly, the information
regarding the criminal investigation was neither material nor favor-
able to Blizzard, and we conclude there was no Brady error.

  Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED